The determination of a motion to withdraw a plea of guilty rests within the sound discretion of the trial court (see People v McGhee, 62 AD3d 1027 [2009]), and its determination generally will not be disturbed absent an improvident exercise of discre*797tion (see People v DeLeon, 40 AD3d 1008, 1009 [2007]). Here, the Supreme Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty. The defendant’s claim that his plea was coerced by off-the-record comments by his attorney was contradicted by the thorough plea colloquy (see People v Krasso, 72 AD3d 554 [2010]; People v Wiedmer, 71 AD3d 1067 [2010]).
The defendant was not deprived of the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]). Dillon, J.P., Leventhal, Chambers and Miller, JJ., concur.